Citation Nr: 1536434	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  04-04 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to
service connected disability (TDIU) prior to May 3, 2007.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran had active service from July 1968 to December 1970.  He served in Vietnam from April to September 1970.

This matter initially came to the Board of Veterans' Appeals (Board).on appeal from a rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Oakland, California.

In February 2006, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In June 2006 and April 2008, the Board remanded the Veteran's case to the RO for further development.

In May 2011, the Board denied the claim for a higher rating for bipolar disorder for the periods prior to and after May 3, 2007 and denied entitlement to a TDIU rating. The Board granted service connection for PTSD.  The Veteran appealed the decision regarding the denial of a higher rating for his bipolar disorder and entitlement to a TDIU to the United States Court of Appeals for Veterans Claim (Court).  In August 2011, the Court granted the Joint Motion for partial remand filed by representatives for both parties, vacated the Board's decision regarding those issues, and remanded the claims to the Board for further proceedings consistent with the Joint Motion (The Court did not disturb the grant of service connection for PTSD). 

In an August 2012 decision, the Board denied a rating higher than 30 percent from March 9, 2001 to May 2, 2007 for the Veteran's psychiatric disability.  The Veteran was granted a rating of 70 percent for his psychiatric disability since May 3, 2007 and granted the claim for a TDIU as of June 25, 2010.  The Veteran appealed this decision to the Court.  The Court issued a memorandum decision in August 2013 that vacated the August 2012 Board decision to the extent claims were denied, and remanded the claims for further adjudication.

In an April 2014 decision, the Board denied entitlement to a rating higher than 30 percent for the service connected psychiatric disability manifested by bipolar disorder and PTSD from March 9, 2001 to May 2, 2007 and a rating higher than 70 percent from May 3, 2007.  The Board also granted TDIU as of May 3, 2007 and remanded the issue of entitlement to TDIU prior to May 3, 2007.  The Veteran appealed this decision to the Court.  The Court issued a memorandum decision in June 2015 that affirmed the issue of entitlement to a rating higher than 30 percent for the service connected psychiatric disability manifested by bipolar disorder and PTSD from March 9, 2001 to May 2, 2007 and dismissed the issue of entitlement to a rating higher than 70 percent from May 3, 2007.  The remanded claim for entitlement to TDIU prior to May 3, 2007 is now before the Board.  

The Veteran's claims files have been converted to Virtual VA and Veterans Benefits Management System (VBMS) files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of entitlement to a total rating based upon individual unemployability due to service connected disability prior to May 3, 2007.  After reviewing the Veteran's records in VBMS and the Virtual VA system, it appears that there are some records potentially pertinent to the claim that are currently missing from his paperless records.  Such records include his Vocational and Rehabilitation records.  As noted above, this case has been before the Board and the Court several times, these records were cited in the prior decisions and by the appellant's representative.  Given that these records are essential to adjudicating the present claim, a remand is necessary to attempt to locate the missing documents and associate them with the file.  

Accordingly, the case is REMANDED for the following action:

The AOJ must locate and associate with the VBMS or Virtual VA file the Veteran's Vocational and Rehabilitation folder and/or records.  If the folder and/or records cannot be scanned into the electronic file then a hard copy of the folder and/or records must be provided to the Board.  If any of the missing records outlined above cannot be scanned into the electronic file or provided by hard copy to the Board, then the AOJ must prepare a memorandum for the record indicating that an exhaustive search of all potential sources of the missing records was performed and that such records are irretrievably lost.  Thereafter, the Veteran must be notified of the unavailability of the missing records and be afforded an opportunity to provide any copies of such records that he may have in his possession.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2010).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

